(burt uf,kppeahi
                        3R1t17 fttrirt a! Fzxun at iflailan
                             GEORGE L. ALLEN, SR. COURm BUILDING
                               600 COMMERCE STREET, SUItE 200
                                     DALLAS, TEXAS 75202-4658
                                          (214) 712-3400

                                           FACSIMILE
                                         (214) 745-1083


                                          INTERNET
                      http :Ilwww.txcourts.govl5thcoal

                            Facsimile Transmission

                     Sender’s Phone 1* (214) 712- 3AJO



   TO:

ATTN:          &tH                                   It
FAX#:    3 iL(_7t57_ yobo                           Phone#:



FROM:      L15k &da- p_L4
Transmission Date:       5)221/
                          I      ‘
                                                      Transmission Time:   /5 ‘.I W   A
Number of Pages (Including Cover Page):                    3
This Document Will Be Mailed:
               -                           V         Will NOT Be Mailed:

NOTES:
  Fax Call Report                                   HP LaserJet Flow MFP M527
                                                                                        Page 1



Fax Header Information
COURT OF APPEALS 5Th
2 14 74 5 10 83
Mar/22/2019 11:16:08 MI

Job          Date/Time                  Type   Identification   Duration   Pages       Result
1580         Mar/22/2019 11:14:52 P11   Send   2147514080       01:13      3           Success




Mar1221201g 11:16:08 AM                                                            English (United States)
Order entered March 22, 2019




                                              Lu The
                                      Qlourt of ppeatB
                           if ift{j igtrict of texa at Oat1a
                                       No. 05-19-00142-CV

                                DARREN MELTON, Appellant

                                                 V.

                                601 JEALOUSE, LLC, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-06444-B

                                            ORDER
                          Before Justices Bridges, Osborne, and Carlyle

       Before the Court is appellant’s ‘emergency motion confirming supersedeas deposit and

emergency motion to stay enforcement of judgment pending appeal.” We GRANT the motion,

STAY the trial court’s January 25, 2019 Final Judgment, STAY all efforts to enforce that

judgment. and STAY any writs of possession or writs of execution issued in the underlying

proceeding. This stay shall remain in effect until further order of the Court.

       We DIRECT the Clerk of this Court to send copies of this order, by electronic

transmission, to the Honorable Melissa Bellan, Presiding Judge, County Court at Law No. 2,

Dallas County, Texas; John Warren. Dallas County Clerk; Melanie Barragan, Dallas County
Deputy Clerk; Dallas County Constable Precinct 4, Edward Wright; and to counsel for all

parties.

                                              Is!    DAVID L. BRIDGES
                                                     JUSTICE